Execution Version



--------------------------------------------------------------------------------



INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT


Dated as of December 1,2009
Among



MANUFACTURERS AND TRADERS TRUST COMPANY

COLLATERAL AGENT

MANUFACTURERS AND TRADERS TRUST COMPANY

BANK LENDER

And

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY



--------------------------------------------------------------------------------



NOTEHOLDER

Table Of Contents



SECTION



HEADING

PAGE

Parties





1

Recitals





1

Section 1



DEFINITIONS

2

Section 2



APPOINTMENT AND AUTHORITY OF COLLATERAL AGENT

4

Section 3



PRIORITY OF LIENS; SHARING OF GUARNATEES







REPLACEMENT GUARANTEES

5









Section 4



ENFORCEMENT AGAINST COLLATERAL AND GUARANTEES



Section 4.1



Limit on Enforcement

5

Section 4.2



Enforcement

5

Section 4.3



Application of Proceeds

5

Section 4.4



Sharing of Recoveries

6

Section 4.5



Return of Amounts

7

Section 4.6



Allocation of Payments

7

Section 4.7



Determination of Amounts of Obligations

7

Section 4.8



Acts of Creditors

8









Section 5



THE COLLATERAL AGENT

8

Section 5.1



Duties of Collateral Agent

8

Section 5.2



Collateral Agent's Liability

10

Section 5.3



Certain Limitations on Collateral Agent's Rights to







Compensation and Indemnification

12

Section 5.4



Status of Moneys Received

12

Section 5.5



Resignation or Termination of Collateral Agent

12

Section 5.6



Succession of Successor Collateral Agent

13

Section 5.7



Eligibility of Collateral Agent

13

Section 5.8



Successor Collateral Agent by Merger

13

Section 5.9



Compensation and Reimbursement of Collateral Agent;







Indemnification of Collateral Agent

14

Section 5.10



Self Dealing

15









Section 6



AGREEMENTS AMONG THE CREDITORS

15

Section 6.1



Independent Actions by Creditors

15

Section 6.2



Realtion of Creditors

15









Section 7



MISCELLANEOUS

15

Section 7.1



Entire Agreement

15

Section 7.2



Notices

17

Section 7.3



Successors and Assigns

17

Section 7.4



Consents, Amendment, Waivers

17

Section 7.5



Governing Law

18

Section 7.6



Counterparts

18

Section 7.7



Sale of Interest

18

Section 7.8



Severability

18

Section 7.9



Purchase of Collateral.

18

Section 7.10



Further Assurances, etc

18









Signature Page



18

 

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

This

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT is dated as of December 1, 2009,
among (i) MANUFACTURERS AND TRADERS TRUST COMPANY, in its



capacity as collateral agent (in such capacity, the

"Collateral Agent") for the Creditors (as hereinafter defined), (ii)
MANUFACTURERS AND TRADERS TRUST COMPANY, in its capacity as lender under the
Bank Credit Agreement (as defined below) (in such capacity, the "Bank Lender"),
and (iii) GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (the "Noteholder").



RECITALS:

A

. Under and pursuant to that certain Credit Agreement dated as of October 16,
2008 (as such agreement may be modified, amended, renewed or replaced, including
any increase in the amount thereof, the "Bank Credit Agreement"), between
Corning Natural Gas Corporation, a New York corporation (the "Company"), and the
Bank Lender, the Bank Lender has heretofore agreed to make available to the
Company loan proceeds in a current aggregate principal amount up to $6,000,000
as evidenced by that certain Replacement Term Note dated October 16, 2008 (the
"Replacement Term Note") (such loan being hereinafter collectively referred to
as the "Bank Loan").



B

. Under and pursuant to those separate Note Agreements, each dated as of
September 1, 1997 (as amended by the First Amendment to Note Purchase Agreements
dated as of December 1, 2009 and as such agreements may otherwise be modified or
amended, renewed or replaced, including any increase in the amount thereof, the
"Note Agreements"), between the Company and the respective Purchasers named
therein, the Company heretofore issued and sold $4,700,000 aggregate principal
amount of its 7.90% Senior Notes due September 1, 2017 (the "Notes").



C.

The Note Agreements, among other things, contain covenants that restrict the
ability of the Company from granting certain liens on property of the Company.



D.

On October 16, 2008, the Company granted liens to the Bank Lender (the "Bank
Lien").



E

. it is a condition precedent to the Noteholder's consent to the Bank Lien that
the Bank Lender and the Collateral Agent enter into this Agreement.



NOW, THEREFORE,

in consideration of the mutual benefit to be provided hereby and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto, and the Company, hereby agree as follows:



SECTION 1. DEFINITIONS.

The following terms shall have the meanings assigned to them below in this
Section 1 or as otherwise defined in the provisions of this Agreement:

"Actionable Default"

shall mean any "Event of Default" under and as defined in the Bank Credit
Agreement or the Replacement Term Note and any "Event of Default" under and as
defined in the Note Agreements.



"Affiliate"

with respect to any Person shall mean any Person which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, such first Person and, as used herein, the term "control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such first Person, whether
through the ownership of Voting Stock, by contract or otherwise.



"Bank Credit Agreement"

shall have the meaning assigned thereto in the Recitals hereof.



"Bank Gas Inventory Line of Credit Lien"

means a Lien on Gas Inventory Assets hereafter granted that secures the line of
credit facility with the Bank Lender.



"Bank Lender"

shall have the meaning assigned thereto in the introductory paragraph of this
Agreement.



"Bank Loan"

shall have the meaning assigned thereto in the Recitals hereof.



"Capital Lease"

shall mean any lease the obligation for Rentals with respect to which is
required to be capitalized on a consolidated balance sheet of the lessee and its
subsidiaries in accordance with GAAP.



"Capitalized Rentals"

of any Person shall mean as of the date of any determination thereof the amount
at which the aggregate Rentals due and to become due under all Capitalized
Leases under which such Person is a lessee would be reflected as a liability on
a consolidated balance sheet of such Person.



"Collateral"

shall mean the property (and any replacements or proceeds from the sale thereof)
described in the granting clauses of any Security Document outstanding from time
to time granting collateral security to the Bank Lender and/or the Noteholder,
other than any property to the extent solely subject to Purchase Money Liens.



"Collateral Agent"

shall have the meaning assigned thereto in the introductory paragraph hereto.



"Company"

shall have the meaning assigned thereto in the Recitals hereof.



"Credit Agreement Obligations"

shall mean the collective reference to the unpaid principal of and interest on
and premium, if any, on the Bank Loan and all other obligations and liabilities
of the Company or any Subsidiary of the Company to the Bank Lender (including,
without limitation, interest accruing at the then applicable rate provided in
the Bank Credit Agreement after the maturity of the Bank Loan and interest
accruing at the then applicable rate provided in the Bank Credit Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Bank Credit Agreement, or any notes issued thereunder, whether on
account of principal, interest, premium, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Bank Lender that are required to be paid by the Company pursuant to the
terms of the Bank Credit Agreement, the Replacement Term Note, this Agreement or
any other Security Document).



"Credit Documents"

shall mean the Bank Credit Agreement, the Replacement Term Note, the Note
Agreements, the Notes and the Security Documents.



"Creditor"

shall mean the Bank Lender or a Noteholder. The Bank Lender and the Noteholder
are sometimes collectively referred to herein as the "Creditors".



"Fair Market Value"

means, at any time and with respect to any property, the sale value of such
property that would be realized in an arm's-length sale at such time between an
informed and willing buyer and an informed and willing seller (neither being
under a compulsion to buy or sell).



"GAAP"

shall mean generally accepted accounting principles at the time in the United
States.



"Gas Inventory Assets"

means (i) natural gas inventories of the Company or its Subsidiaries, and (ii)
accounts receivable of the Company or its Subsidiaries.



"Guaranties"

of any Person shall mean all obligations (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
of such Person guaranteeing or in effect guaranteeing, any Indebtedness or other
obligation of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, all obligations incurred
through an agreement, contingent or other wise, of such Person: (i) to purchase
such Indebtedness or obligation or any property or asserts constituting security
therefore, (ii) to advance or supply funds (x) for the purchase or payment of
such Indebtedness or obligation, or (y) to maintain working capital or other
balance sheet condition or otherwise to advance or make available funds for the
purchase or payment of such Indebtedness or obligation, (iii) to lease property
or to purchase Securities or other property or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of the primary obligor to make payment of the Indebtedness or obligation, or
(iv) otherwise to assure the owner of the Indebtedness or obligation of the
primary obligor against loss in respect thereof. For the purposes of all
computations made under this Agreement, a Guaranty in respect of any
Indebtedness for borrowed money shall be deemed to be Indebtedness equal to the
principal amount of such Indebtedness for borrowed money which has been
guaranteed.



"Indebtedness"

of any Person shall mean and include all obligations of such Person which in
accordance with GAAP shall be classified upon a balance sheet of such Person as
liabilities of such Person, and in any event shall include all (i) obligations
of such Person for borrowed money or which has been incurred in connection with
the acquisition of property or assets, (ii) obligations secured by a Lien upon
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such obligations, (iii) obligations created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, notwithstanding the fact that
rights and remedies of the seller, lender or lessor under such agreement in the
event of default are limited to repossession or sale of the property, (iv)
Capitalized Rentals and (v) Guaranties of obligations of others of the character
referred to in this definition.



"Lien"

shall mean any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and including but not limited to
the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt of a lease, consignment or bailment for
security purposes. The term "Lien" shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, stockholder agreements, voting trust agreements, buy-back agreements and
all similar arrangements) affecting property. For purposes of this Agreement,
the Company or a Subsidiary shall be deemed to be the owner of any property
which it has acquired or holds subject to a conditional sale agreement,
Capitalized Lease or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes and
such retention or vesting shall constitute a Lien.



"Majority of Each Group"

shall mean, at the time of any determination thereof, both of the following: (i)
the holder or holders of a 51% majority in principal amount of the Bank Loan
then outstanding and (ii) the holder or holders of a majority in principal
amount of the Notes then outstanding; provided, however, that to the extent that
any action, direction or consent pertains to a Permitted M&T Line of Credit
Lien, a Majority of Each Group shall mean only the holder or holders of a 51%
majority in principal amount of the Bank Loan then outstanding .



"Note Agreement Obligations"

shall mean the collective reference to the unpaid principal of, interest on and
premium, if any, on the Notes and all other obligations and liabilities of the
Company to the Noteholder (including, without limitation, interest accruing at
the then applicable rate provided in the Note Agreements after the maturity of
the Notes and interest accruing at the then applicable rate provided in the Note
Agreements after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding, relating to the Company,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Note Agreements, any Notes or any other document
made, delivered or given in connection therewith, whether on account of
principal, interest, premium, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Noteholder that are required to be paid by the Company pursuant to the terms of
the Note Agreements, the Notes, this Agreement or any other Security Document).



"Note Agreements"

shall have the meaning assigned thereto in the Recitals hereof.



"Noteholder"

shall mean each holder of any Note from time to time, including, without
limitation, the Noteholder.



"Notes"

shall have the meaning assigned thereto in the Recitals hereof.



"Notice of Actionable Default"

shall mean a written notice issued to the Collateral Agent by any Creditor or
the Company certifying that an Actionable Default has occurred and is
continuing.



"Obligations"

shall mean the collective reference to the Credit Agreement Obligations and the
Note Agreement Obligations.



"Permitted M&T Line of Credit Lien"

means a Bank Gas Inventory Line of Credit Lien to the extent that the Notes are
secured by a Lien on the Company's Gas Inventory Assets and such Lien securing
the Notes is subject and subordinate only to such Bank Gas Inventory Line of
Credit Lien.



"Person"

shall mean an individual, partnership, corporation, limited liability company,
trust or unincorporated organization, and a government or agency or political
subdivision thereof.



"Purchase Money Lien"

shall mean any Lien created to secure all or any part of the purchase price, or
to secure Indebtedness incurred or assumed to pay all or any part of the
purchase price or cost of construction, of property (or any improvement thereon)
acquired or constructed by the Company or a Subsidiary after the date hereof,
provided that:



(i) any such Lien shall extend solely to the item or items of such property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon)
or which is real property being improved by such acquired or constructed
property (or improvement thereon);

(ii) the principal amount of the Indebtedness secured by any such Lien shall
not, at the time such Lien is created, exceed an amount equal to the lesser of
(A) the cost to the Company or such Subsidiary of the property (or improvement
thereon) so acquired or constructed and (B) the Fair Market Value (as determined
in good faith by the board of directors of the Company or such Subsidiary, as
the case may be) of such property (or improvement thereon) at the time of such
acquisition or construction; and

(iii) any such Lien shall be created contemporaneously with, or within
90 days after, the acquisition or construction of such property.

"Rentals"

shall mean and include as of the date of any determination thereof all fixed
payments (including as such all payments which the lessee is obligated to make
to the lessor on termination of the lease or surrender of the property) payable
by the Company or a Subsidiary, as lessee or sublessee under a lease of real or
personal property, but shall be exclusive of any amounts required to be paid by
the Company or a subsidiary (whether or not designated as rents or additional
rents) on account of maintenance, repairs, insurance, taxes and similar charges.
Fixed rents under any so-called "percentage leases" shall be computed solely on
the basis of the minimum rents, if any, required to be paid by the lessee
regardless of sales volume or gross revenue.



"Replacement Term Note"

shall have the meaning assigned thereto in the Recitals hereof.



"Security"

shall have the same meaning as in Section 2(1) of the Securities Act of 1933, as
amended.



"Security Documents"

shall mean any existing security agreement, mortgage, deed of trust, deed to
secure debt, trust deed, trust indenture, indenture, securities pledge
agreement, assignment agreement, guaranty or similar agreement or instrument
executed pursuant to the requirements of the Bank Credit Agreement or the Note
Agreements and any other instrument or agreement pursuant to which a lien in
Collateral is created or arises to secure any or all of the Obligations owing to
the Bank Lender and/or the Noteholder, other than any such document or
instrument to the extent that it pertains solely to Purchase Money Liens.



"Subsidiary"

shall mean each subsidiary of the Company now existing or from time to time
created or formed.



"Uniform Commercial Code"

shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York.



"Voting Stock"

shall mean Securities of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect a majority of the
corporate directors (or Persons performing similar functions).



SECTION

2. APPOINTMENT AND AUTHORITY OF COLLATERAL AGENT.



(a) The Bank Lender and the Noteholder hereby appoint Manufacturers and Traders
Trust Company to act as Collateral Agent on the terms and conditions set forth
in this Agreement and Manufacturers and Traders Trust Company hereby accepts
such appointment and shall have all of the rights and obligations of the
Collateral Agent hereunder.

The Creditors hereby appoint the Collateral Agent as agent for the purposes of
perfecting the security interest in assets which, in accordance with Article 9
of the Uniform Commercial Code, can be perfected by possession only, including
without limitation the shares of stock of any Subsidiary pledged pursuant to any
Security Document, and the Collateral Agent hereby acknowledges that it shall
hold any such Collateral, including any such shares of stock of any Subsidiary,
for the ratable benefit of all Creditors.

Subject to the requirements of Section 4.2 hereof relating to the instructions
of a Majority of Each Group, each Creditor hereby authorizes, and each Bank
Lender which is or hereafter becomes a party to the Bank Credit Agreement and
each Noteholder by the acceptance of any Note, shall be deemed to authorize, the
Collateral Agent to take such action on its behalf hereunder and any other
instrument and agreement referred to therein or now or hereafter delivered
thereunder and to exercise such powers thereunder as are specifically delegated
to or required of the Collateral Agent by the terms thereof, subject to the
provisions hereof.

SECTION

3. PRIORITY OF LIENS; REPLACEMENT SECURITY DOCUMENTS.



(a) Notwithstanding any contrary provision contained in the Uniform Commercial
Code, any applicable law or judicial decision or the Credit Documents, or
whether any Creditor has possession of all or any part of the Collateral, as
among the Creditors the respective rights of each Creditor in respect of liens
and security interests and claims existing under the Security Documents, shall
at all times remain on a parity with one another without preference, priority or
distinction and shall be shared as provided herein, except with respect to
Permitted M&T Line of Credit Liens as provided in Section 3(c) below.

(b) In the event the Bank Credit Agreement is replaced and such replacement
credit facility requires that such replacement credit facility benefit ratably
from any Security Documents, the Noteholder hereby consents and agrees to the
replacement or amendment of such Security Documents then outstanding such that
the replacement credit facility benefits ratably from any such Security
Documents, provided that such replacement or amended Security Documents shall be
substantially similar to the Security Documents so replaced and enforcement
thereof shall be subject to the terms of this Intercreditor Agreement.

(c) Notwithstanding anything to the contrary set forth in this Agreement, the
Bank Lender shall have a senior and prior interest in any Permitted M&T Line of
Credit Lien hereafter granted to the extent set forth in this subsection (c) and
any collections received by the Collateral Agent as a result of enforcement
actions on Permitted M&T Line of Credit Liens shall be applied first to amounts
due under the line of credit to the extent secured by such Permitted M&T Line of
Credit Liens, until all such amounts are paid in full, and then to the
Obligations without preference, priority or distinction.

SECTION

4. ENFORCEMENT AGAINST COLLATERAL AND GUARANTEES.



Section 4.1. Limit on Enforcement.

The Bank Lender and the Noteholder agree among themselves and for their own
benefit alone that (a) the liens and security interest and claims granted and
provided for in the Security Documents shall not be enforced or action taken
against any of the Collateral and (b) no action shall be taken to demand payment
or otherwise enforce any rights under any Security Documents unless permitted by
the terms of such Security Documents and then only at the direction of a
Majority of Each Group upon the occurrence of one or more Actionable Defaults
and in compliance with the provisions hereof. Each Creditor agrees that, as long
as any Obligations exist or may become outstanding pursuant to the terms of the
Credit Documents, the provisions of this Agreement shall provide the exclusive
method by which any Creditor may exercise rights and remedies under the Security
Documents.



Section 4.2. Enforcement.

Upon the occurrence of any Actionable Default and the Collateral Agent's receipt
of a Notice of Actionable Default for the same, the Collateral Agent, at the
direction of a Majority of Each Group, shall seek to enforce the Security
Documents or realize upon the security interests and liens granted under the
Security Documents to the Collateral Agent in such manner as shall be directed
by a Majority of Each Group. Whether before or after any Actionable Default,
subject to the terms and conditions hereof, the Collateral Agent shall follow
the instructions of a Majority of Each Group with respect to the preservation,
protection, collection or realization upon any Collateral. If the Collateral
Agent has requested instructions from the Creditors in writing at a time when a
Notice of Actionable Default shall be outstanding and a Majority of Each Group
has not responded in writing to such request within 30 days thereafter, the
Collateral Agent may take, but shall have no obligation to take, any and all
actions under the Security Documents or any of them or otherwise, including
foreclosure of any lien or any other exercise of remedies, as the Collateral
Agent, in good faith, shall determine to be in the interests of the Creditors
and to maximize both the value of the Collateral and the present value of the
recovery by each of the Creditors on the Obligations; provided, however, that,
if written instructions are thereafter received from a Majority of Each Group,
then any subsequent actions of the Collateral Agent shall be subject to such
instructions.



Section 4.3. Application of Proceeds.

(a) The proceeds and avails of any sale of the Collateral, or any part thereof,
and the proceeds and avails of any right or remedy under the Security Documents,
shall be paid to and applied by the Collateral Agent as follows:



(i) First, to the payment of the costs and reasonable expenses of the Collateral
Agent incurred in connection with the execution of its duties as Collateral
Agent, in exercising or attempting to exercise any right or remedy hereunder or
thereunder or in taking possession of, protecting, preserving or disposing of
any item of Collateral, and all amounts against or for which the Collateral
Agent is to be indemnified or reimbursed hereunder (excluding any such costs,
expenses or amounts which have theretofore been reimbursed) until all of such
costs, expenses and amounts have been paid in full;

(ii) Second, to the payment in full of all unpaid Obligations outstanding as at
the date of distribution, and, in case such proceeds and other monies so
received shall be insufficient to pay such Obligations in full, then, subject to
Section 3(c) hereof, ratably to each Creditor in proportion to the amount of all
Obligations outstanding on the date of such distribution (determined as set
forth below) with application against the Obligations owed each Creditor made in
the manner determined by such Creditor; and

(iii) Last, after payment in full of the Obligations, to the payment of the
surplus, if any, to the Company, its successors or to whomsoever may be lawfully
entitled to receive the same.

In determining for any purpose of this Agreement, the proportionate share of
Obligations owed to the respective Creditors as of any time (i) the Obligations
owed to each Noteholder shall be deemed outstanding in an amount equal to the
principal amount, interest and premium, if any, then outstanding with respect to
the Notes, and (ii) the Obligations owed to each Bank Lender shall be deemed
outstanding in an amount equal to the principal amount, interest and premium, if
any, then outstanding on the Bank Loan.

(b) Unless the Collateral Agent shall have received written payment instructions
from a Creditor, all distributions under this Section 4.3 shall be made by the
Collateral Agent promptly upon receipt by the Collateral Agent of instructions
to such effect from such Creditor.

Section 4.4. Sharing of Recoveries.

If (a) a Notice of Actionable Default shall have been delivered to the
Collateral Agent, and (b) any Creditor shall have received thereafter any
payment on its Obligations out of the proceeds of any Collateral (any such
payment being hereinafter referred to as a "Recovery"), including such a payment
by reason of a setoff against deposit balances of the Company, and (c) as a
result thereof such Creditor shall receive an amount which exceeds the amount to
which such Creditor would have been entitled to receive under Section 4.3 hereof
had such Recovery represented the proceeds of the sale of such Collateral or
collection action (the amount of such excess being herein referred to as the
"Excess Amount"), then such Creditor shall pay to the Collateral Agent the
Excess Amount of such Recovery, and the Collateral Agent shall pay such Excess
Amount to each other Creditor to the extent (if any) such payee would have been
entitled thereto if Section 4.3 had governed the application of such Recovery
and, pending such payment, to the Collateral Agent, shall hold such amount in
trust for the other Creditors.



Section 4.5. Return of Amounts.

If any Creditor that receives any Recovery (such Creditor is herein referred to
as a "Recovering Party") is legally required to return or repay any or all of
such Recovery to the Company, or the representative or successor in interest of
the Company, whether required pursuant to a settlement approved by such Creditor
or required by court order (the portion required to be so returned or repaid
being hereinafter referred to as a "Recovered Payment"), then each other
Creditor which shall have received any portion of such Recovered Payment as
Excess Amount under Section 4.4 above shall, promptly upon its receipt of notice
thereof from the Collateral Agent or such Recovering Party, pay to the
Collateral Agent such portion (without interest), and the Collateral Agent shall
promptly return such portion to the Recovering Party. If any such Recovered
Payment, or any part thereof, is subsequently re-recovered by the Recovering
Party from the Company or the representative or successor in interest of the
Company, such Recovered Payment, or any part thereof, shall, to the extent
required by Section 4.4 hereof, be paid by the Recovering Party to the
Collateral Agent (without interest), and the Collateral Agent shall redistribute
such Recovered Payment to the other Creditors on the same basis as such amounts
were originally distributed. In addition, if and to the extent any Creditor
shall have its right to share in the proceeds of any part of the Collateral
released, terminated or invalidated, whether voluntarily or involuntary, then
such proceeds shall



be reallocated to such extent among the other Creditors entitled to receive such
proceeds ratably in accord with the respective shares thereof to which they are
entitled and such Creditor shall have no claim on such Collateral or the
proceeds thereof to such extent. The obligations of the Creditors and the
Collateral Agent under this paragraph shall survive the repayment of the
Obligations and the termination of the Security Documents.

Section 4.6. Allocation of Payments.

Each Creditor shall, to the extent necessary to give full effect to the
foregoing provisions, purchase if such Creditor was overpaid or sell if it was
underpaid, as the case may be, for cash at face value, but without recourse,
from each other Creditor such amount of the Obligations held by such other
Creditor (or a participation therein) as shall be necessary to cause a payment
or distribution to be shared with such other Creditor as hereinabove required.



Section 4.7. Determination of Amounts of Obligations.

Whenever the Collateral Agent is required to determine the existence or amount
of any of the Obligations or any portion thereof or the existence of any
Actionable Default for any purposes of this Agreement, it shall be entitled,
absent manifest error, to make such determination on the basis of one or more
certificates of any Creditor (with respect to the Obligations owed to such
Creditor); provided, however, that if, notwithstanding the request of the
Collateral Agent, any Creditor shall fail or refuse within ten business days of
such request to certify as to the existence or amount of any Obligations or any
portion thereof owed to it or the existence of any Actionable Default, the
Collateral Agent shall be entitled to determine such existence or amount by such
method as the Collateral Agent may, in its commercially reasonable discretion,
determine, including by reliance upon a certificate of the Company but the
Collateral Agent shall not prescribe different standards for different Creditors
in order to favor one Creditor or group of Creditors over any others; provided,
further, that, promptly following determination of any such amount, the
Collateral Agent shall notify such Creditor of such determination and thereafter
shall correct any error that such Creditor brings to the attention of the
Collateral Agent. The Collateral Agent may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to the Company or any
Subsidiary, any Creditor or any other person as a result of any action taken by
the Collateral Agent based upon such determination prior to receipt of notice of
any error in such determination.



Section 4.8. Acts of Creditors.

Any request, demand, authorization, direction, notice, consent, waiver or other
action permitted or required by this Agreement to be given or taken by the
Creditors or any portion thereof (including a Majority of Each Group) may be
and, at the request of the Collateral Agent, shall be embodied in and evidenced
by one or more instruments satisfactory in form to the Collateral Agent and
signed by or on behalf of such persons and, except as otherwise expressly
provided in any such instrument, any such action shall become effective when
such instrument or instruments shall have been delivered to the Collateral
Agent. The instrument or instruments evidencing any action (and the action
embodied therein and evidenced thereby) are sometimes referred to herein as an
"Act" of the persons signing such instrument or instruments. In the absence of
bad faith on the part of the Collateral Agent, the Collateral Agent shall be
entitled to rely absolutely upon an Act of any Creditors if such Act purports to
be taken by or on behalf of such Creditor, and nothing in this Section 4.8 or



elsewhere in this Agreement shall be construed to require any Creditor to
demonstrate that it has been authorized to take any action which it purports to
be taking, the Collateral Agent being entitled to rely conclusively, and being
fully protected in so relying, on any Act of such Creditor.

SECTION

5. THE COLLATERAL AGENT.



The Collateral Agent accepts the duties hereunder and under the Security
Documents and agrees to perform the same, but only upon the terms and conditions
hereof and the Security Documents, including the following, to all of which the
Company and the respective Creditors by their acceptance hereof agree:

Section 5.1. Duties of Collateral Agent.

(a) The Collateral Agent upon receipt of a Notice of Actionable Default
furnished to the Collateral Agent pursuant to the provisions of this Agreement
shall promptly furnish copies of the same to the holders of the Obligations.



(b) In the event that the Collateral Agent shall receive any material notice
from any Creditor or from the Company pursuant to any of the Security Documents,
the Collateral Agent shall promptly furnish copies of the same to the holders of
the Obligations.

(c) The Collateral Agent shall not have any duty or obligation to manage,
control, use, sell, dispose of or otherwise deal with the Collateral, or to
otherwise take or refrain from taking any action under, or in connection with,
this Agreement or the Security Documents, except, subject to Section 6.2, as
expressly provided by the terms and conditions of this Agreement or the Security
Documents, or expressly provided in written instructions received pursuant to
the terms of this Agreement. The Collateral Agent may take, but shall have no
obligation to take, any and all such actions under the Security Documents or any
of them or otherwise as it shall deem to be in the best interests of the
Creditors in order to maintain the Collateral and protect and preserve the
Collateral and the rights of the Creditors; provided, however, that, in the
absence of written instructions (which may relate to the exercise of specific
remedies or to the exercise of remedies in general) from a Majority of Each
Group the Collateral Agent shall not foreclose on any lien or security interest
on the Collateral or exercise any other remedies available to it under any
Security Documents with respect to the Collateral or any part thereof, unless a
Majority of Each Group has failed to provide written instructions after the
Collateral Agent has requested in writing such instructions at a time when an
Actionable Default is outstanding as discussed in Section 4.2 herein.

(d) The Collateral Agent shall not be responsible in any manner whatsoever for
the correctness of any recitals, statements, representations or warranties
contained herein or in any other Security Document. The Collateral Agent makes
no representation as to the value or condition of the Collateral or any part
thereof, as to the title of the Company to the Collateral, as to the security
afforded by this Agreement or any Security Document or, as to the validity,
execution, enforceability, legality or sufficiency of this Agreement or any
other Credit Document, and the Collateral Agent shall incur no liability or
responsibility in respect of any such matters. The Collateral Agent shall not be
required to ascertain or inquire as to the performance by the Company.

(e) The Collateral Agent shall not be responsible for insuring the Collateral,
for the payment of taxes, charges, assessments or liens upon the Collateral or
otherwise as to the maintenance of the Collateral, except as provided in the
immediately following sentence when the Collateral Agent has possession of the
Collateral. The Collateral Agent shall have no duty to the Company or any of its
Subsidiaries or to the Creditors as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the
Collateral Agent or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, except the duty to
accord such of the Collateral as may be in its possession substantially the same
care as it accords its own assets and the duty to account for monies received by
it. Each Creditor shall be responsible for obtaining evidence of insurance for
the Collateral as it deems necessary.

(f) The Collateral Agent may execute any of the powers granted under this
Agreement or any of the Security Documents and perform any duty hereunder or
thereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the gross negligence or wilful misconduct of any
agents or attorneys-in-fact selected by it with reasonable care and without
gross negligence or wilful misconduct.

(g) In the event (i) the Collateral Agent shall have received any written
request from the Company for consent or approval to any matter or thing relating
to any Collateral or the Company's obligations with respect thereto or (ii)
there shall be due from the Collateral Agent under the provisions of any
Security Document any performance or the delivery of any instrument, then, in
each such event, the Collateral Agent shall send to each of the Creditors a
written notice setting forth, in reasonable detail, (x) an account of the matter
or thing as to which such consent has been requested or the performance or
instrument required to be so delivered, as the case may be, and (y) the
Collateral Agent's proposed course of action with respect thereto. In the event
the Collateral Agent shall not have received a written response from any
Creditor within ten (10) business days after the giving of such notice, such
Creditor shall be deemed to have agreed to the course of action proposed by the
Collateral Agent. No such consent of the Creditor shall be required with respect
to any action taken in accordance with the provisions of Section 4.2 hereof or
with respect to any consent, determination or other matter that is, in the
Collateral Agent's reasonable judgment, ministerial or administrative in nature.
Also, the Collateral Agent is hereby authorized on behalf of all the Creditors,
without the necessity of further consent from any Creditor, from time to time
prior to an Actionable Default, to release portions of the Collateral from the
security interest imposed by the Security Documents in connection with any
disposition of such portions of the Collateral expressly permitted by the terms
of the Security Document encumbering such Collateral.

(h) The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Actionable
Default unless and until the Collateral Agent shall have received a Notice of
Actionable Default or a notice from the Company to the Collateral Agent in its
capacity as Collateral Agent indicating that an Actionable Default has occurred.
The Collateral Agent shall have no obligation either prior to or after receiving
such notice to inquire whether an Actionable Default has, in fact, occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any notice so furnished to it. The Collateral Agent may (but shall
not be obligated to) take action hereunder on the basis of an Actionable Default
of the type specified in Section 6(a)(iv), (v), (vi) or (vii) of the Bank Credit
Agreement or Section 7.1(j), (k) or (1) of the Note Agreements whether or not
the Collateral Agent has received any Notice of Actionable Default stating that
such Actionable Default has occurred, provided that any such action taken by the
Collateral Agent without direction from a Majority of Each Group shall be
limited to actions that the Collateral Agent determines to be necessary to
protect and preserve the Collateral and the rights of the Creditors, provided,
further, that the Collateral Agent shall promptly notify all Creditors in
writing of any action taken.

(i) Upon receipt of a Notice of Actionable Default pursuant to the provisions of
this Agreement, the Collateral Agent shall, at the request of any Creditor,
schedule a meeting of all Creditors to be held at the offices of the Collateral
Agent, or another mutually convenient place, to discuss the exercise of rights
and remedies under the Security Documents, provided that any Creditor may
participate via telephone.

Section 5.2. Collateral Agent's Liability.

No provision of this Agreement (except to the extent provided in Section 5.9
hereof) shall be construed to relieve the Collateral Agent from liability for
its own grossly negligent action, grossly negligent failure to act, or its own
willful misconduct, except that:



the Collateral Agent shall not be liable except for the performance of such
duties as are specifically set forth in this Agreement or in the Security
Documents and no implied covenants or obligations shall be read into this
Agreement or into the Security Documents against the Collateral Agent but the
duties and obligations of the Collateral Agent shall be determined solely by the
express provisions of this Agreement and the Security Documents; and

in the absence of bad faith on the part of the Collateral Agent, the Collateral
Agent may rely upon the authenticity of, and the truth of the statements and the
correctness of the opinions expressed in, and shall be protected in acting upon,
any resolution, officer's certificate, opinion of counsel, note, request,
notice, consent, waiver, order, signature guaranty, notarial seal, stamp,
acknowledgment, verification, appraisal, report, stock certificate, or other
paper or document believed by the Collateral Agent to be genuine and to have
been signed, affixed or presented by the proper party or parties; and

(c) in the absence of bad faith on the part of the Collateral Agent, whenever
the Collateral Agent, or any of its agents, representatives, experts or counsel,
shall consider it necessary or desirable that any matter be proved or
established, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by an officer's certificate;

provided, however, that the Collateral Agent, or such agent, representative,
expert or counsel, may require such further and additional evidence and make
such further investigation as it or they may consider reasonable; and



the Collateral Agent may consult with counsel and the advice or opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered hereunder in good faith and in accordance with such
advice or opinion of counsel; and

the Collateral Agent shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with any direction or
request of a Creditor pursuant to the terms of this Agreement or any of the
Security Documents; and

the Collateral Agent shall not be liable for any error of judgment made in good
faith by an officer of the Collateral Agent unless it shall be proved that the
Collateral Agent was grossly negligent in ascertaining the pertinent facts; and

whether or not an Actionable Default shall have occurred, the Collateral Agent
shall not be under any obligation to take or refrain from taking any action
under this Agreement or any of the Security Documents which may tend to involve
it in any expense or liability, unless and until it is requested in writing so
to do by the Creditors (acting unanimously) and furnished, from time to time as
it may require, with satisfactory security and indemnity.

This Section does not impair or otherwise affect the Creditors' obligations and
liabilities to the Company (if any) under the terms of the Bank Credit Agreement
and Note Agreements for any act or failure to act by the Collateral Agent in
each case that is in accordance with the provisions of this Agreement.

Section 5.3. Certain Limitations on Collateral Agent's Rights to Compensation
and Indemnification.

Except to the extent otherwise expressly provided herein, the Collateral Agent
shall have no direct right against a Creditor for the payment of compensation
for its services hereunder or any expenses or disbursements incurred in
connection with the exercise and performance of its powers and duties hereunder
or any indemnification against liabilities which it may incur in the exercise
and performance of such powers and duties, but on the contrary, shall look
solely to the Company for such payment and indemnification which the Company
hereby acknowledges, and the Collateral Agent shall have only such additional
lien on and security interest in the Collateral as security for such
compensation, expenses, disbursements and indemnification as and to the extent
provided for in Section 4.3(a) hereof.



Section 5.4. Status of Moneys Received.

(a) Except as otherwise specifically prescribed in this Agreement, all moneys
received by the Collateral Agent shall, until used or applied as herein
provided, be held for the purposes for which they were received, and shall be
segregated from all other moneys and may be deposited by the Collateral Agent
under such general conditions as may be prescribed by law in the Collateral
Agent's general banking department in an interest-bearing account. Subject to
Section 5.10 hereof, the Collateral Agent and any affiliated corporation may
become the owner of any of the Obligations and be interested in any financial
transaction with the Company or any affiliated corporation, or the Collateral
Agent may act as depository or otherwise in respect to other securities of the
Company or any affiliated corporation, all with the same rights which it would
have if not the Collateral Agent.



(b) The Collateral Agent may invest and reinvest any funds from time to time
held by the Collateral Agent in direct obligations of the United States of
America or obligations for which the full faith and credit of the United States
is pledged to provide for the payment of principal and interest, maturing not
more than 90 days from the date of such investment.

Section 5.5. Resignation or Termination of Collateral Agent.

The Collateral Agent may resign as Collateral Agent upon not less than 30 days'
written notice to each of the Creditors, such resignation to take effect upon
the acceptance by a successor Collateral Agent of its appointment as the
Collateral Agent hereunder. In addition, any Creditor may by written notice at
any time remove the Collateral Agent with cause, in any case, by giving written
notice thereof to the Collateral Agent. Upon any such resignation or removal, a
Majority of Each Group shall have the right to appoint a successor Collateral
Agent which meets the eligibility requirements of Section 5.7, which successor
Collateral Agent shall be approved by the Company (which approval shall not be
unreasonably withheld). If no successor Collateral Agent shall have been so
appointed and shall have accepted such appointment in writing within 30 days
after the retiring Collateral Agent's giving of notice of resignation or its
removal, then the retiring Collateral Agent may, on behalf of the Creditors,
appoint a successor Collateral Agent which meets the eligibility requirements of
Section 5.7, and the Company agrees to pay such reasonable fees and expenses of
any such appointee as shall be necessary to induce such appointee to agree to
become a successor Collateral Agent hereunder. Upon acceptance of appointment as
Collateral Agent, such successor shall thereupon and forthwith succeed to and
become vested with all the rights, powers and privileges, immunities and duties
of the retiring Collateral Agent, and the retiring Collateral Agent, upon the
signing, transferring and setting over to such successor Collateral Agent all
rights, moneys and other collateral held by it in its capacity as Collateral
Agent, after payment of any fees due it pursuant to Section 4.3 hereof, shall be
discharged from its duties and obligations hereunder. After any retiring
Collateral Agent's resignation or removal as Collateral Agent, the provisions of
this Section 5, shall inure to its benefit as to any actions taken or omitted to
be taken by it while it acted as Collateral Agent.



Section 5.6. Succession of Successor Collateral Agent.

Any successor Collateral Agent appointed hereunder shall execute, acknowledge
and deliver to the Company and the predecessor Collateral Agent an instrument
accepting such appointment, and thereupon such successor Collateral Agent,
without any further act, deed, conveyance or transfer, shall become vested with
the title to the Collateral, and with all the rights, powers, duties and
obligations of the predecessor Collateral Agent in the trust hereunder, with
like effect as if originally named as Collateral Agent herein.



Upon the request of any such successor Collateral Agent, however, the Company
and the predecessor Collateral Agent shall promptly execute and deliver such
instruments of conveyance and further assurance and do such other things as may
reasonably be required for more fully and certainly vesting and confirming in
such successor Collateral Agent its interest in the Collateral and all such
rights, powers, duties and obligations of the predecessor Collateral Agent
hereunder, and the predecessor Collateral Agent shall also promptly assign and
deliver to the successor Collateral Agent any Collateral subject to the lien and
security interest of this Agreement which may then be in its possession.

Section 5.7. Eligibility of Collateral Agent.

Any successor Collateral Agent shall be a state or national bank or trust
company in good standing, organized under the laws of the United States of
America or of any State, having a capital, surplus and undivided profits
aggregating at least $500,000,000, if there be such a bank or trust company
willing and able to accept the duties hereunder upon reasonable and customary
terms; provided, however, that (a) the successor Collateral Agent shall not be
permitted to be a Creditor or an Affiliate of a Creditor unless approved in
writing by all other Creditors and (b) if the Bank Credit Agreement is replaced
as contemplated in Section 3(b) hereof, the lender under such replacement
facility shall automatically be entitled to serve as the successor Collateral
Agent hereunder, anything to the contrary contained herein notwithstanding.



Section 5.8. Successor Collateral Agent by Merger.

Any corporation into which the Collateral Agent may be merged or with which it
may be consolidated, or any corporation resulting from any merger or
consolidation to which the Collateral Agent shall be a party, or any state or
national bank or trust company in any manner succeeding to the corporate trust
business of the Collateral Agent as a whole or substantially as a whole, if
eligible as provided in Section 5.7, shall be the successor of the Collateral
Agent hereunder without the execution or filing of any paper or any further act
on the part of any of the parties hereto, anything to the contrary contained
herein notwithstanding.



Section 5.9. Compensation and Reimbursement of Collateral Agent; Indemnification
of Collateral Agent.

The Company agrees:



    to pay to the Collateral Agent all of its out-of-pocket expenses in
    connection with the preparation, execution and delivery of this Agreement
    and the transactions contemplated hereby, including but not limited to the
    reasonable charges and disbursements of its special counsel;

 a. to pay to the Collateral Agent from time to time reasonable compensation for
    all services rendered by it hereunder;

    except as otherwise expressly provided herein, to reimburse the Collateral
    Agent upon its request for all reasonable expenses, disbursements and
    advances incurred or made by the Collateral Agent in accordance with any
    provision of this Agreement (including the reasonable compensation and the
    expenses and disbursements of its agents and counsel), except any such
    expense, disbursement or advance as may be attributable solely to its gross
    negligence or willful misconduct; and

    to indemnify the Collateral Agent for, and to hold it harmless against, any
    loss, liability or expense incurred without gross negligence or willful
    misconduct on its part, arising out of or in connection with this Agreement
    or any Security Document or any action taken or omitted by it thereunder or
    in connection therewith, including, but not limited to, the costs and
    expenses of defending itself against any claim or liability in connection
    with the exercise or performance of any of its powers or duties hereunder,
    and any loss, liability, expense or claim arising out of its possession,
    management, control, use or operation of the Collateral.

The Creditors agree, severally but not jointly and severally, to indemnify the
Collateral Agent (to the extent not reimbursed under Section 5.9(a) through (d)
inclusive), ratably on the basis of the respective principal or face amounts of
the Obligations then outstanding, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever that may be imposed on, incurred
by or asserted against the Collateral Agent arising out of the actions of the
Collateral Agent under this Agreement or the Security Documents or the
transactions contemplated thereby or

the enforcement of any of the terms thereof or of any such other documents
including, without limitation, all expenses, compensation, disbursements,
advances, losses or liabilities of the type described in Section 5.9(a) through
(d) inclusive, provided that no Creditor shall be liable for any of the
foregoing to the extent they arise from the Collateral Agent's gross negligence
or willful misconduct.



Notwithstanding any other provision of this Agreement or the Security Documents,
the Collateral Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall be indemnified to its satisfaction by
the Creditors against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.

Section 5.10. Self Dealing.

In the event (as is currently the case) that a Creditor serves as the Collateral
Agent, such Creditor acting in its capacity as such shall have the same rights
and powers under the Credit Documents as any other Creditor and may exercise or
refrain from exercising the same as though it were not the Collateral Agent.
Without limiting the generality of the foregoing, the Collateral Agent or any
holding company, trust company or corporation in or with which the Collateral
Agent or the Collateral Agent's stockholders may be interested or affiliated, or
any officer or director of the Collateral Agent, or of any other such entity, or
any agent appointed by the Collateral Agent, may have commercial relations or
otherwise deal with the Company, or any Creditor, or with any other corporation
having relations with the Company or any Creditor, and with any other entity,
whether or not affiliated with the Collateral Agent.



SECTION

6. AGREEMENTS AMONG THE CREDITORS.



Section 6.1. Independent Actions by Creditors.

Nothing contained in this Agreement shall prohibit any Creditor from (a)
accelerating the maturity of, or demanding payment from the Company on, any
Obligation of the Company to such Creditor, (b) instituting legal action against
the Company to obtain a judgment or other legal process in respect of such
Obligation, (c) imposing a default rate of interest in accordance with the Bank
Credit Agreement or the Note Agreements, as applicable, or (d) raising any
defenses in any action in which it has been made a party defendant or has been
joined as a third party, except that the Collateral Agent may direct and control
any defense to the extent directly relating to the Collateral or any one or more
of the Security Documents, subject to and in accordance with the provisions of
this Agreement.



Section 6.2. Relation of Creditors.

This Agreement is entered into solely for the purposes set forth herein, and no
Creditor assumes any responsibility to any other party hereto to advise such
other party of information known to such other party regarding the financial
condition of the Company or of any other circumstances bearing upon the risk of
nonpayment of any Obligation. Each Creditor specifically acknowledges and agrees
that nothing contained in



this Agreement is or is intended to be for the benefit of the Company or any
Affiliate of the Company and nothing contained herein shall limit or in any way
modify any of the obligations of the Company to any of the Creditors.

SECTION

7. NOTEHOLDER CONSENT TO BANK LIEN AND BANK LOAN AND WAIVER OF
DEFAULT.



Upon effectuation of this Agreement and subject to the terms of this Agreement,
the Noteholder hereby consents to the Bank Lien and the Bank Loan and waive any
default under Section 6.1(a)(ii)(A) or (B) or Section 6.4 of the Note Agreements
caused by the Bank Lien or the Bank Loan.

SECTION

8. MISCELLANEOUS.



Section 8.1. Entire Agreement.

This Agreement represents the entire Agreement among the Creditors and, except
as otherwise provided, this Agreement may not be altered, amended or modified
except in a writing executed by all the parties to this Agreement.



Section 8.2. Notices.

All communications provided for hereunder shall be in writing and delivered or
mailed prepaid by registered or certified mail or overnight air courier, or by
facsimile communication, in each case addressed to such party at its address
below or such other address as any party may designate to all the other parties
hereto in writing; provided, however, that a notice by overnight air courier
shall only be effective if delivered to such party at a street address
designated for such purpose in accordance with this Subsection 8.2, and a notice
to such party by facsimile communication shall only be effective if made by
confirmed transmission to such party at a telephone number designated for such
purpose in accordance with this Subsection 8.2 and promptly followed by the
delivery of such notice by registered or certified mail or overnight air
courier, as set forth above:



To the Noteholder:

Great-West Life & Annuity Insurance Company Canada Life Insurance Company of
America

8515 East Orchard Road, 3T2



Greenwood Village, Colorado

80111



Attention: Investment Division

Phone:

Fax: (303) 737-6193

To the Bank:

Manufacturers and Traders Trust Company One M&T Plaza

Buffalo, NY 14240

Attention: Office of General Counsel

Phone:

Fax:

To the Collateral Agent:

Manufacturers and Traders Trust Company One M&T Plaza

Buffalo, NY 14240

Attention: Office of General Counsel

Phone:

Fax:

To the Company:

Corning Natural Gas Corporation

330 West William Street Corning, NY 14830 Attention: President Phone: (607)
936-3755 Fax: (607) 962-2844

Section 8.3. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of each of the
Creditors and their respective successors and assigns (including, without
limitation, any holder of a participation interest in any Obligation), whether
so expressed or not, and, in particular, shall inure to the benefit of and be
enforceable by any future holder or holders of any Obligations, and the term
"Creditor" shall include any such subsequent holder of Obligations, wherever the
context permits. Without limiting the foregoing, the rights and obligations of
the Bank Lender or Noteholder under this Agreement shall be assigned
automatically, without the need for the execution of any document or any other
action, to, and the term "Bank Lender", or "Noteholder" as used in this
Agreement shall include, any assignee, transferee or successor of such Bank
Lender under the Bank Credit Agreement or such Noteholder under any Note
Agreement, as the case may be, in accordance with the terms of and upon the
effectiveness of an assignment pursuant to the Bank Credit Agreement or a
transfer of Notes pursuant to the terms of the Note Agreements, as the case may
be, and any such assignee, transferee or successor shall automatically become a
party to this Agreement. If required by any



party to this Agreement, such assignee, transferee or successor shall execute
and deliver to the other parties to this Agreement a written confirmation of its
assumption of the obligations of the assignor or transferor hereunder. Each of
the Bank Lender and the Noteholder agrees that it shall deliver a complete copy
of this Agreement to any assignee, transferee or successor of such Bank Lender,
or Noteholder prior to or substantially concurrently with the execution of any
such assignment or transfer.

Section 8.4. Consents, Amendment, Waivers.

All amendments, waivers or consents of any provision of this Agreement shall be
effective only if the same shall be in writing and signed by each of the
Creditors and no such modification or amendment shall be binding on the Company
without the consent of the Company, provided, however, that no such modification
or amendment shall adversely affect any of the Collateral Agent's rights,
immunities or rights to indemnification hereunder or under any Security Document
or expand its duties hereunder or under any Security Document, without the prior
written consent of the Collateral Agent. No waiver of any provision of this
Agreement and no consent to any departure by any party hereto from the
provisions hereof shall be effective unless such waiver or consent shall be set
forth in a written instrument executed by the party against which it is sought
to be enforced, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.



Section 8.5. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.



Section 8.6. Counterparts.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one Agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.



Section 8.7. Sale of Interest.

No Creditor will sell, transfer or otherwise dispose of any interest in the
Obligations unless such purchaser or transferee shall agree, in writing, to be
bound by the terms of this Agreement.



Section 8.8. Severability.

In case any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.



Section 8.9. Purchase of Collateral.

Any Creditor may purchase Collateral at any public sale of such Collateral
pursuant to any of the Security Documents and may make payment on account
thereof by using any outstanding Obligation then due and payable to such
Creditor from the person which granted a security interest in such Collateral as
a credit against the purchase price to the extent, but only to the extent such
action (i) has been approved by a Majority of Each Group and (ii) does not
contravene any requirement of law.



Section 8.10. Further Assurances, etc.

Each party hereto shall execute and deliver such other documents and
instruments, in form and substance reasonably satisfactory to the other parties
hereto, and shall take such other action, in each case as any other party hereto
may



reasonably have requested (at the cost and expense of the Company which costs
and expenses the Company, by countersigning this Agreement, agrees to pay), to
effectuate and carry out the provisions of this Agreement, including, by
recording or filing in such places as the requesting party may deem desirable,
this Agreement or such other documents or instruments.

IN WITNESS WHEREOF,

each of the parties hereto has caused this Agreement to be executed as of the
date first above written.



MANUFACTURERS AND TRADERS TRUST



COMPANY, AS COLLATERAL AGENT



By: /S/ Glenn R. Small



Name: Glenn R. Small



Title: S.R. V.P.





MANUFACTURERS AND TRADERS TRUST



COMPANY, AS BANK LENDER



By: /S/ Glenn R. Small



Name: Glenn R. Small



Title: S.R. V.P.





GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY



By:



Name:



Title



By



Its

MANUFACTURERS AND TRADERS TRUST



COMPANY, AS COLLATERAL AGENT



By:



Name:



Title:

MANUFACTURERS AND TRADERS TRUST



COMPANY, AS BANK LENDER



By:



Name:



Title:





GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY



By: /S/ Tad Anderson



Name: Tad Anderson



Title: AVP, Investments







By: /S/ James Lowery



Name: James Lowery



Title: AVP, Investments

 

The undersigned hereby acknowledges and agrees to the foregoing Intercreditor
Agreement.

CORNING NATUIRAL GAS CORPORATION







By: /S/ Michael German



Name: Michael German



Title: President and C.E.O,